DISMISS and Opinion Filed June 10, 2013.




                                           S
                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-00492-CV

                                  GLENDA RHONE, Appellant
                                           V.
                                   ETHAN GEER, Appellee
                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-07050-C

                                 MEMORANDUM OPINION
                              Before Justices Lang, Myers, and Evans
                                     Opinion by Justice Evans
       By letter dated May 1, 2013, the Court questioned its jurisdiction over the appeal.

Specifically, we questioned the timeliness of the notice of appeal from the only appealable order.

We requested that appellant file, within ten days, a jurisdictional brief addressing our concern.

As of today’s date, appellant has not filed a jurisdictional brief.

       In a regular appeal, the notice of appeal is due thirty days after the judgment is signed.

See TEX. R. APP. P. 26.1. If a party files a timely post-judgment motion that extends the

appellate timetable, the notice of appeal is due ninety days after the judgment is signed. See

TEX. R. APP. P. 26.1(a). A timely filed motion to reinstate will extend the appellate timetable.

See TEX. R. APP. P. 26.1(a)(3).       Without a timely filed notice of appeal, this Court lacks

jurisdiction. See TEX. R. APP. P. 25.1(b).
       Appellant is appealing the trial court’s order granting the motion for summary judgment

in favor of appellee. The trial court signed this order on March 19, 2013. However, the trial

court signed an order of dismissal for want of prosecution on January 31, 2012. Appellant filed a

timely motion to reinstate on February 24, 2012. The motion to reinstate filed by appellant was

overruled by operation of law on April 15, 2012. See TEX. R. CIV. P. 165a(3). The trial court

retained plenary power to reinstate the case until May 15, 2012, thirty days after the motion was

overruled by operation of law. See id.

       The trial court signed an order reinstating the case on May 25, 2012.          This order,

however, was signed after the trial court’s plenary power expired. As such, the order was void

and ineffective to reinstate the case. See State ex rel. Latty v. Owens, 907 S.W.2d 484, 486

(Tex.1995) (judicial action taken after court's jurisdiction over cause has expired is a nullity).

Accordingly, the trial court’s March 19, 2013 order from which appellant filed her notice of

appeal was likewise void.

       The final judgment in this case was the order of dismissal signed on January 31, 2012.

The notice of appeal was due on April 30, 2012, ninety days after the dismissal order was signed.

See TEX. R. APP. P. 26.1(a). Appellant filed her notice of appeal on April 10, 2013, almost one

year past the deadline. Thus, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).




                                                     /David Evans/
130492F.P05                                          DAVID EVANS
                                                     JUSTICE




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GLENDA RHONE, Appellant                               On Appeal from the County Court at Law
                                                      No. 3 of Dallas County, Texas.
No. 05-13-00492-CV         V.                         Trial Court Cause No. CC-11-07050-C.
                                                      Opinion delivered by Justice Evans.
ETHAN GEER, Appellee                                  Justices Lang and Myers, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, ETHAN GEER, recover his costs of this appeal from
appellant, GLENDA RHONE.


Judgment entered this 10th day of June, 2013.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –3–